Name: Commission Regulation (EEC) No 333/93 of 15 February 1993 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 2. 93 Official Journal of the European Communities No L 38/7 COMMISSION REGULATION (EEC) No 333/93 of 15 February 1993 on the supply of vegetable oil as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 2 286 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . (0 OJ No L 81 , 28. 3 . 1991 , p. 108. No L 38/8 Official Journal of the European Communities 16. 2. 93 ANNEX I LOTS A and B 1 . Operation Nos ('): see Annex II 2. Programme : 1992 3. Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; tel . (39-6) 57 97 ; telex 626675 I WFP 4. Representative of the recipient : OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3): OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.1 (a)) 8 . Total quantity : 1 993 tonnes net 9. Number of lots : two (see Annex II) 10. Packaging and marking QO : OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA.2.1 , IIIA.2.3 and IIIA.3)  five litre metal canister without cardboard cross-pieces  markings in English (A 3 + A 6 + B) and in French (Al + A2 + A4 + A5)  supplementary markings : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment : 22. 3  18 . 4. 1993 18. Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 2. 3 . 1993, (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 16. 3 . 1993, (Brussels time) (b) period for making the goods available at the port of shipment : 5. 4  2. 5. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 30. 3. 1993, (Brussels time) (b) period for making the goods available at the port of shipment : 19 . 4  16. 5. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04 25. Refund payable on request by the successful tenderer :  16. 2. 93 Official Journal of the European Communities No L 38/9 LOT C 1 . Operation Nos ('): 1440/92, 1441 /92 and 1442/92 2. Programme : 1992 3. Recipient (2) : World Food Programme, Via Cristoforo- Colombo 426, 1-00145 Roma ; tel. (39-6) 57 97 ; telex 626675 I WFP 4. Representative of the recipient : OJ No C 103, 16. 4. 1987 5. Place or country of destination : Tunisia 6. Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3): OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIAl (b)) 8 . Total quantity : 293 tonnes net 9. Number of lots : one (see Annex II) 10. Packaging and marking (*) : OJ No C 114, 29. 4. 1991 , p. 1 (under IIIA2.2, IIIA23 and IIIA3)  five litre plastic drums without cardboard cross-pieces   markings in French  supplementary markings : see Annex II 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 22. 3  18 . 4. 1993 18. Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 2. 3 . 1993 (Brussels time) 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 16. 3. 1993, (Brussels time) (b) period for making the goods available at the port of shipment : 5. 4  2. 5. 1993 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 30. 3. 1993, (Brussels time) (b) period for making the goods available at the port of, shipment : 19. 4  16. 5. 1993 (c) deadline for the supply :  22. Amount of the tendering security : ECU 15 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestesgaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; telex 22037 / 25670 AGREC B ; telefax : (32-2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 3304 25. Refund payable on request by the successful tenderer :  No L 38/10 Official Journal of the European Communities 16. 2. 93 Notes : (') The operation number should be mentioned in all correspondence. (z) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. The successful tenderer shall give the beneficiaries' representative a health certificate at the time of delivery. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Parts A4, A5, A6 ; B3 ; Lot C : shipment to take place in 20-foot containers. (*) Parts Al , A2, A3 : the cartons shall be stacked on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm and with the following features : four-way entry, non-reversible, with wings ; a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm ; a bottom deck consisting of three planks measuring 100 mm in width and of a thickness of 22 mm ; three bearers measuring 100 mm in width and of a thickness of 22 mm ; nine dowels : 100 x 100 x 78 mm minimum ; the palletized cartons shall be convered by a shrink film of a thickness of at least 150 microns ; the cartons must have reinforced protection constiting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges ; the whole of the above must be bound, in each directin, by two nylon straps of a width of not less than 1 5 mm with plastic buckles. 16. 2. 93 Official Journal of the European Communities No L 38/ 11 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Supplementary markings Marquage complÃ ©mentaire Iscrizioni supplementari Bijkomende vermeldingen InscriÃ §Ã µes complementares A 513 Al : 48 1434/92 PAM / Tchad 0349901 / Ndjamena via Douala A2 : 35 1435/92 PAM / Tchad 0349900 / Ndjamena via Douala A3 : 35 1436/92 WFP / Malawi 0478000 / Blantyre via Durban A4 : 250 1437/92 PAM / Burundi 0304701 / Bujumbura via Dar-es-Salaam A5 : 40 1438/92 PAM / Mauritania 0005506 / Nouakchott A6 : 105 1439/92 WFP / Uganda 0241702 / Tororo via Mombasa / Date of expiry B 1 480 Bl : 35 1447/92 WFP / Mozambique 0518900 / Maputo B2 : 445 1448/92 WFP / Mozambique 0518900 / Beira B3 : 1 000 1449/92 WFP / Kenya 0504603 / Mombasa C 293 Cl : 128 1440/92 PAM / 0249303 / Tunis C2 : 113 1441 /92 PAM / 0340800 / Tunis C3 : 52 1442/92 PAM / 0478300 / Tunis